Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a source selector to…detect…and…direct” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 9-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salomons, et al (Pub. No. US 2017/0126256 A1, hereinafter referred to as Salomons).

Claim 1 is an independent claim and Salomons discloses a method comprising: 
at a network device including first and second network interfaces  (I/F 1114-1 to 1114-L and I/F 1112-1 to 1112-K, See FIG. 11): 
obtaining, via the first network interface, a first source adaptive bitrate (ABR) asset and a second source ABR asset (network interfaces I/F 1114-1 to 1114-L are operative for effectuating communications with other network infrastructure elements and databases (e.g. source feeds), para. [0054], see also FIG. 1); 
encoding the first source ABR asset in order to generate a first plurality of video representations (A media segmentation and encoding block 1116 is operative to generate multi-bitrate representations of source media, para. [0054], see also FIG. 1), and encoding the second source ABR asset in order to generate a second plurality of video representations (A media segmentation and encoding block 1116 is operative to generate multi-bitrate representations of source media, para. [0054], see also FIG. 1); and 
while providing, to a first client device via the second network interface, a first one of the first plurality of video representations (interfaces 1112-1 to 1112-K for effectuating streaming sessions with one or more subscribers may be provided as part of the network apparatus 1100, para. [0054]; a request from a client for particular ABR media content segments at one or more bitrates…may be received, para. [0046]): 
detecting a source change indicator (user…select or otherwise change a particular streaming channel, para. [0040]); and 
in response to detecting the source change indicator, providing, to the first client device via the second network interface (interfaces 1112-1 to 1112-K for effectuating streaming sessions with one or more subscribers may be provided as part of the network apparatus 1100, para. [0054]), a first one of the second plurality of video representations (user…select or otherwise change a particular streaming channel from server, para. [0040], [0038]).  

As per claim 4, claim 1 is incorporated and Salomons further discloses wherein the source change indicator is associated with the first source ABR asset (user…select or otherwise change a particular streaming channel from server shows an association with the original particular streaming channel, para. [0040], [0038]).  

As per claim 6, claim 1 is incorporated and Salomons further discloses wherein the first source ABR asset and the second source ABR asset are associated with a common media offering (a plurality of media asset channels provided in an IPTV application, para. [0032]).  

As per claim 9, claim 1 is incorporated and Salomons further discloses further comprising: 
obtaining a first representation request from the first client device (a request from a client for particular ABR media content segments at one or more bitrates and FEC scheme combinations may be received, para. [0046]); and 
selecting the first one of the first plurality of video representations based on the first representation request (Responsive thereto, the requested particular ABR media content segments and FEC data fragments per selected FEC scheme may be delivered to the client, para. [0046]).  

As per claim 10, claim 9 is incorporated and Salomons further discloses further comprising: 
obtaining a second representation request from a second client device (when a receiver requests a given media item or asset, para. [0034]); 
determining that the second representation request satisfies a similarity criterion with respect to the first representation request (the network router system finds an existing stream of that content already in the network and directs a copy of it to that receiver from a serving cable headend, a video head office or an appropriately proximal network node in an edge distribution network, para. [0034]); and 
in response to determining that the second representation request satisfies the similarity criterion, concurrently providing the first one of the first plurality of video representations to the second client device while providing the first one of the first plurality of video representations to the first client device (multicast delivery…the requesting receiver may be provided with the capability to join this existing stream under controlled conditions that do not adversely affect existing receivers, para. [0034]).  

As per claim 11, claim 1 is incorporated and Salomons further discloses wherein the first source ABR asset is associated with a first media content category, and wherein the second source ABR asset is associated with a second media content category that is different from the first media content category (different types of digital assets or program assets, para. [0030]; source feeds may comprise a variety of content or programs, para. [0037]).  

As per claim 12, claim 1 is incorporated and Salomons further dicslsoes wherein the network device corresponds to an edge device (edge network node, para. [0010]; server node may be configured at an edge distribution node, para. [0054]).  

Claim 20 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2, 3, 5, 8, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Salomons, and further in view of Phillips, et al (Pub. No. US 2016/0073176 A1, hereinafter referred to as Phillips).

As per claim 2, claim 1 is incorporated and Salomons does not specifically disclose, but Phillips teaches, wherein detecting the source change indicator is independent of receiving an input from the first client device (MABR media channel is monitored for advertisement insertion markers and advertisement endpoint markers. When an advertisement insertion marker is reached, the GW node receives a plurality of multicast advertisement channels across multiple bitrates for a group of subscribers that have been triggered to be streamed by an MABR advertisement insertion streamer (MAIS). The GW node then effectuates suitable messaging (e.g., IGMP) to switch to a particular multicast advertisement channel at an appropriate bitrate based on the subscriber demographic profile, whereby the particular multicast advertisement channel rather than the particular MABR media channel is delivered to the premises, para. [0008]; selectively triggering multicast ABR streams of ads at specific points in a media channel…switching continuously streaming multicast ad channels at suitable points in a “switched digital”  architecture, para. [0062]; see also para. [0012]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate Phillips’ stream switch trigger with Salomons’ streaming and channel switching because it would have allowed for a more efficient insertion of advertisments in streaming channels.

As per claim 3, claim 1 is incorporated and Salomons does not specifically disclose, but Phillips teaches, further comprising, in further response to detecting the source change indicator, foregoing providing an additional one of the first plurality of video representations to the first client device (When an advertisement insertion marker is reached, the GW node receives a plurality of multicast advertisement channels…the particular multicast advertisement channel rather than the particular MABR media channel is delivered to the premises, para. [0008]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate Phillips’ stream switch trigger with Salomons’ streaming and channel switching because it would have allowed for a more efficient insertion of advertisments in streaming channels.

As per claim 5, claim 1 is incorporated and Salomons further discloses wherein the first source ABR asset corresponds to particular program content (multimedia content, para. [0002], [[0028]).
Salomons further discloses advertisement content (para. [0032]).  However, Salomons fails to disclose, but Phillips teaches, wherein the second source ABR asset corresponds to advertising content (switch to advertisement channel content, para. [0008], [0062]), and wherein the source change indicator indicates the advertising content (advertisement insertion marker, para. [0008], [0062]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate Phillips’ stream switch trigger with Salomons’ streaming and channel switching because it would have allowed for a more efficient insertion of advertisments in streaming channels.

As per claim 8, claim 1 is incorporated and Salomons further discloses wherein encoding the first source ABR asset occurs before detecting the source change indicator (inherent since encoded media is streamed to subscriber client before source change, para. [0008], [0040], [0046], [0054]).  
Salmons does not specifically disclose, but Phillips teaches, wherein encoding the second source ABR asset is in response to detecting the source change indicator (if the MABR channel has been changed…commence downloading targeted ads relevant to the new MABR channel, para. [0093]; in the process for downloading targeted ads, a determination is made whether ad media is encoded at proper bitrates and/or formats…send suitable transcode requests to cloud/network transcoders to transcode ad media content into proper ABR format, para. [0090]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate Phillips’ stream switch trigger with Salomons’ streaming and channel switching because it would have allowed for a more efficient insertion of advertisments in streaming channels.

Claim 13 is an independent claim and Salomons further discloses an apparatus comprising: 
first and second network interfaces (see FIG. 11; network interfaces operative for effectuating communications with…e.g. source feeds, para. [0054]); 
a video representation multiplexer (see FIG. 11, para. [0054]); 
a first ABR player (encoding block 1116, para. [0054]; multiple MABR encoders, para. [0037]) to: 
obtain, via the first network interface, a first source ABR asset (media segmentation and encoding block 1116 generates multi-bitrate representations of source media (showing the block inherently obtains the source media to encode), para. [0054]); 
encode the first source ABR asset in order to generate a first plurality of video representations (media segmentation and encoding block 1116 generates multi-bitrate representations of source media, para. [0054]); and 
provide a first one of the first plurality of video representations to the video representation multiplexer (I/F 1112-1 to 1112-K for effectuating streaming sessions with one or more subscribers, see FIG. 11, para. [0054]; ABR streaming, para. [0002], [0005]); 
a second ABR player (encoding block 1116, para. [0054]; multiple MABR encoders, para. [0037]) to: 
obtain, via the first network interface, a second source ABR asset (media segmentation and encoding block 1116 generates multi-bitrate representations of source media (showing the block inherently obtains the source media to encode), para. [0054]); 
encode the second source ABR asset in order to generate a second plurality of video representations (media segmentation and encoding block 1116 generates multi-bitrate representations of source media, para. [0054]); and 
provide a first one of the second plurality of video representations to the video representation multiplexer (I/F 1112-1 to 1112-K for effectuating streaming sessions with one or more subscribers, see FIG. 11, para. [0054]; ABR streaming, para. [0002], [0005]); and 
a source selector to: 
detect a source change indicator (user…select or otherwise change a particular streaming channel from server, para. [0040], [0038]); and 
in response to detecting the source change indicator, direct the video representation multiplexer to switch from providing, to a client device via the second network interface, the first one of the first plurality of video representations to providing the first one of the second plurality of video representations (user…select or otherwise change a particular streaming channel from server, para. [0040], [0038]; request from a client for a particular ABR media content segments at one or more bitrates…may be received, para. [0046]).

Salomons does not explicitly disclose, but Phillips teaches, a multiplexer to receive video representations (MABR channel multiplexing of ad media into an MABR channel for streaming to the subscriber device, para. [0005]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate Phillips’ multiplexer for media sources with Salomons’ media source delivery because it would have allowed for an overall more efficient delivery of content.

As per claim 14, claim 13 is incorporated.  Claim 14 corresponds to claim 2 and is therefore rejected for similar reasoning.

As per claim 15, claim 13 is incorporated.  Claim 15 corresponds to claim 4 and is therefore rejected for similar reasoning.
 
As per claim 16, claim 13 is incorporated.  Claim 16 corresponds to claim 5 and is therefore rejected for similar reasoning.

As per claim 17, claim 13 is incorporated.  Claim 17 corresponds to claim 7 and is therefore rejected for similar reasoning.

As per claim 19, claim 13 is incorporated.  Claim 19 corresponds to claim 8 and is therefore rejected for similar reasoning.


Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Salomons, and further in view of Loheide, et al (Pub. No. US 2020/0204849 A1, hereinafter referred to as Loheide).

As per claim 7, claim 6 is incorporated and Salomons further discloses the first source ABR asset and the second source ABR asset (source media feeds, para. [0054]).  Salomons does not specifically disclose, but Loheide teaches, wherein the first source ABR asset corresponds to a first viewing angle associated with a particular program, wherein the second source ABR asset corresponds to a second viewing angle associated with the particular program that is different from the first viewing angle (alternative live source stream to provide alternate view (camera angle), para. [0042]), and wherein the source change indicator indicates the second viewing angle.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Loheide’s alternative view streams with Salomons’ plurality of streams because it would have allowed for overcoming technical issues and/or viewing issues during viewing of a stream program.

As per claim 18, claim 17 is incorporated.  Claim 18 corresponds to claim 7 and is therefore rejected for similar reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2017/0171264 A1 – is generally directed towards the recording and delivery of ABR content.
Pub. No. US 2017/0188054 A1 – is generally directed towards distributing content in an ABR streaming network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448